Citation Nr: 1811838	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-20 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for a sleep apnea disorder. 

3.  Entitlement to service connection for a positive tuberculosis (TB) test. 

4.  Entitlement to service connection for a disorder manifested by vascular involvement in the right calf. 

5.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine disability. 

6.  Entitlement to an initial compensable evaluation for allergic rhinitis disability.  


REPRESENTATION

Veteran represented by:	Mr. Timothy M. Klob, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1987 to August 1987, from July 1990 to May 1997, and from August 1997 to January 2011. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs, Regional Office, located in Atlanta, Georgia (RO).  In that rating decision, the RO granted service connection for lumbar spine and allergic rhinitis disabilities, and assigned a 10 percent and noncompensable evaluation, respectively.  The RO denied the claims for service connection for asthma, sleep apnea disorder, right calf disorder, and a positive TB test.  The Veteran appealed the initial assigned evaluations and the denial of her service connection claims. 

In April 2017, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

During the Board hearing, the Veteran clarified that her claim for service connection for a right calf disorder was manifested by impairment that was vascular, and not musculoskeletal, in nature.  As such, the Board has re-characterized the issue on appeal as shown on the first page to better reflect the Veteran's claim. 

The issues of entitlement to service connection for a vascular disorder involving the right calf and entitlement to initial increased evaluations for lumbar spine and allergic rhinitis disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates that the Veteran's asthma was diagnosed and treated during her period of service. 

2.  Resolving any doubt in the Veteran's favor, the competent medical evidence of record demonstrates that she has a sleep apnea disorder, currently identified as hypersomnia with mild sleep apnea that first manifested during her period of service.

3.  A positive tuberculosis (TB) test alone does not constitute a "disability" for which VA compensation benefits may be awarded and there is no indication of any currently manifested clinical disability as result of the positive TB test. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for asthma have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for entitlement to service connection for a sleep apnea disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for entitlement to service connection for a positive TB test have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

The VA's duty to notify has been satisfied a June 2011 notification letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

VA also met its duty to assist the Veteran.  VA has obtained service treatment records, VA treatment records, identified and relevant private treatment records, lay statements, and a Board hearing transcript.  These records have been associated with the claims file.  VA further afforded the Veteran a VA general medical examination in October 2011.

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

2.  Service Connection 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. §3.303 (2017). 

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a) (2012).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).

Asthma 

The Veteran seeks entitlement to service connection for asthma.  She contends that she was first treated for asthma during her period of service. 

A review of the Veteran's service treatment records show she was diagnosed with and treated for asthma several times during service including in December 2004, April 2008,  December 2008, July 2009, and September 2009.   She received treatment for acute asthma attacks in September 2006, April 2008 and December 2008.   Asthma was also reported on her June 2010 report of medical history prior to separation, and in the examiner's summary report, it was noted that the Veteran had a long history of asthma and she used inhalers to treat her asthma.  Her service treatment records show that she was also placed a permanent physical profile, in part, because of her asthma.  The Veteran's post-service treatment records continue to show that she has a current diagnosis of asthma and utilizes inhalers as treatment.  

The record contains the report of an October 2011VA general medical examination in which the VA examiner determined that the Veteran did not have a current diagnosis of asthma based on clinical evaluation.  However, it is unclear from the examination report if the examiner reviewed the claims folder in conjunction with that report.  

In support of her claim, the Veteran submitted a December 2015 Disability Benefits Questionnaire report that was completed by her treating private physician, which reflects a current diagnosis of asthma and treatment with inhalers.  The private physician noted that the Veteran's asthma was first diagnosed during her period of service.

The medical evidence in this case clearly shows that the Veteran sought treatment for asthma in service and she has a current diagnosis of asthma.  Thus, the dispositive issue is whether there is a nexus between this disability and military service. 

The record reflects that asthma was initially diagnosed in service and that asthma symptoms have persisted since separation.  This is evidence in favor of the claim.  While the Veteran has considered the October 2011 VA examiner's conclusion that the clinical evaluation did not support a current diagnosis, the examiner did not discuss the Veteran's service treatment records that contain multiple entries for asthma, and is thus inadequate. 

In light of the inadequate VA medical examination report, the Board is left only the documented evidence of asthma in service with continuation of treatment for asthma since service.  Affording the benefit of doubt to the Veteran, service connection for asthma is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §3.102.

Sleep Apnea

The Veteran seeks entitlement to service connection for a sleep apnea disorder.  She reports that she first experienced daytime fatigue and difficulty sleeping during her period of service, and she was diagnosed with sleep apnea based on a sleep study just prior to her separation from service. 

The Veteran's service treatment records show she complained of daytime fatigue and poor sleep on her June 2010 report of medical history prior to separation, and she was referred for a sleep study.  The report of a July 2010 sleep study shows an impression of obstructive sleep hypoxemia syndrome, mild.  In August 2010, her treating ENT characterized the sleep study finding as "borderline obstructive sleep apnea" and stated no ENT treatment was required.  

The record next contains the report of an August 2011 sleep study which was performed within a year of her separation from service.  The report shows an absence of significant respiratory event during study, and the Veteran was referred to her primary care physician for her sleep complaints.  The Veteran was afforded VA examination in October 2011, and the VA examiner concluded there was no clinical evidence to support diagnosis of obstructive sleep apnea.  Post-service treatment records show assessment of "hypersomnia with sleep apnea, unspecified - mild positional OSA per July 2010 sleep study."  See private treatment records starting in July 2014. 

Here, post-service treatment records show the Veteran's has a current diagnosis of a sleep apnea, currently identified hypersomnia with sleep apnea.  In addition, her service treatment records show she complained of sleep problems during service, and she was afforded with a sleep study during her period of service.  Thus, the dispositive issue is whether there is a nexus between the current diagnosed disability and her complaints during service. 

The record does not contain a medical nexus statement, element (3), that links the Veteran's currently diagnosed sleep apnea disorder to her period of service.  However, the record does show that a private medical professional has diagnosed the Veteran with hypersomnia with sleep apnea based on her description of the symptoms during service and since then as well as the findings from the July 2010 sleep study during service.  It is noted that lay evidence can be competent and sufficient to establish a diagnosis or to establish etiology of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A later diagnosis based on the Veteran's description of symptoms and clinical findings that first manifested in service is sufficient evidence to establish a link between the current diagnosed sleep apnea disorder with her period of service. 

Based on the foregoing, the Board finds that the evidence of record is at least in approximate balance as to whether the Veteran's currently diagnosed sleep apnea disorder is related to the symptoms that first manifested during period of service. 
Consequently, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's sleep apnea disorder is likely related to service.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, service connection for a sleep apnea disorder, currently identified as hypersomnia with sleep apnea, is warranted.

Positive TB test 

The Veteran seeks entitlement to service connection for a positive TB test.  She reports that she tested positive on a TB skin test and she later received treatment for TB in service.  The Veteran contends that although she is currently asymptomatic, she has a current disability manifested by positive TB test as result of her period of service.  However, the Veteran reports that she has not been treated for active TB at any point.  See April 2017 Board hearing transcript. 

A review of the Veteran's service treatment records show she had a positive TB skin test in March 1999.  As a result, she did receive treatment for potential latent TB infection.  She was never found to have an active TB infection, nor was she shown to have any symptoms resulting from latent TB infection during her period of service.   In addition, none of the post-service medical records show that she has a current tuberculosis disability, nor has she specifically alleged that she has any disability associated with the positive TB skin test findings. 

The Board acknowledges she had positive TB tests during service and contends that service connection is warranted.  However, a positive TB test is not itself a "disability", rather it is a finding on a laboratory tuberculin test used in exploring a possible diagnosis of tuberculosis; purified protein derivative examination is used to test for exposure to Mycobacterium tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1687, 1756 (28th ed. 1994).  In addition, there is no evidence that the Veteran has ever had active tuberculosis. 

Here, in the absence of proof of current disability, there can be no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  Accordingly, the Board has no basis for awarding service connection for positive TB test for compensation purposes. 38 C.F.R. § 3.303.

For the reasons expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.


ORDER

Entitlement to service connection for asthma is granted. 

Entitlement to service connection for a sleep apnea disorder is granted. 

Entitlement to service connection for a positive TB test is denied.



REMAND

The Veteran seeks entitlement to service connection for a right calf disorder and entitlement to higher initial evaluations for her service-connected lumbar spine and allergic rhinitis disabilities. 

Initially, the Board notes that the record contains the reports of December 2014 and August 2015 VA spine examinations and the report of a December 2014 VA rhinitis examination.  These relevant VA examination reports were conducted after the April 2014 statement of the case (SOC) and prior to certification of the appeal in September 2015, and as such, are beyond waiver of initial consideration.  A supplemental statement of the case (SSOC) must be issued with respect to the issues of entitlement to initial higher evaluations for allergic rhinitis and lumbar spine disabilities.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2017).

In addition, on remand, the Board finds that the Veteran should be afforded with a new VA spine examination in conjunction with her claim.  The December 2014 and August 2015 VA examination reports contain vastly divergent results over of period of less than one year.  The December 2014 VA examination report shows that on range of motion testing, the Veteran had forward flexion limited to 20 degrees due to pain; whereas, only nine months later, the VA examiner found the Veteran had full range of motion in her spine without any additional limitations due to pain on range of motion testing.  The Board finds that the Veteran should be afforded with a new VA examination to evaluate the current severity of her disability, to include any neurologic involvement, and to obtain a medical opinion that reconciles the prior varying results. 

The Veteran should also be afforded with a VA examination to determine the nature and etiology of her claimed right calf disorder.  The Veteran contends that she has a vascular disability involving her right calf manifested by burning pain and cramping as result of a blood clot that first manifested during her period of service.  During her period of service, the Veteran sought emergency treatment in June 2009 for complaints of right leg pain.  The June 2009 emergency treatment record shows evidence of tenderness over right calf and focal palpable cord felt at the top of the superficial vein lateral aspect of right calf.  She was assessed with thrombophlebitis and prescribed prednisone.   The report of an October 2011 VA general medical examination shows that clinical evaluation did not support a current diagnosis involving the Veteran's right calf; however, it does not appear that the claims folder was reviewed in conjunction with that report.  

The Board acknowledges that a February 2013 Doppler Study of Arterial Flow showed no vascular abnormalities in either lower extremity; however, the Veteran reports that she continues to experience residual symptoms of burning pain and cramping in her in right calf.  The Veteran is competent with regard to her assertions as to onset and continuity of her symptoms.  The Board finds that the Veteran should be afforded with a VA examination to determine the nature and etiology of her claimed disorder.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  

2. Contact the Veteran and seek her assistance in identifying any relevant medical records by name, address, and dates of treatment or examination.

3. Schedule the Veteran with an appropriate examination to determine the current severity of the lumbar spine disorder, to include any neurologic manifestations.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner is requested to provide a statement that reconciles the range of motion findings from the prior December 2014 and August 2015 VA spine examination reports with those obtained from the current evaluation.  

The examiner also is requested to specifically address the nature and extent of any bladder and lower extremity involvement.  

An explanation for all opinions expressed must be provided.

4. Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of her claimed right calf disorder which she contends is vascular in nature.   The claims folder must be made available for review in connection with this examination.  The Veteran is competent to attest to factual matters of which she has first-hand knowledge.  The examiner should elicit a full history from the Veteran and consider the lay statements of record.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail.  

The examiner is asked to answer the following: should be requested to: 

a).  Does the Veteran have a current diagnosis involving the right calf manifested by burning pain and cramps? 

b).  If so, is it at least as likely as not that the Veteran's current diagnosis was incurred in or caused by her military service?  In this regard, the examiner is asked to consider the Veteran's lay statements of pain, cramping, and swelling in her right calf, and service treatment records documenting thrombophlebitis in June 2009. 

5. After completion of the above action, and any other development indicated, then readjudicate the claims remaining on appeal.  If any of the claims remain denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and her representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


